Citation Nr: 1645180	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  11-13 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bilateral plantar fasciitis, as of December 31, 2015.  

2.  Entitlement to a rating in excess of 10 percent for bilateral pes cavus, metatarsalgia, and fasciitis, prior to December 31, 2015.  

3.  Entitlement to a rating in excess of 10 percent for a right knee disability.  

4.  Entitlement to a rating in excess of 10 percent for a left knee disability.  

5.  Entitlement to a compensable rating for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a Department of Veterans Affairs (VA) Regional Office (ROL).

In March 2015, the Veteran had a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issues of entitlement to increased ratings for knee disabilities are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Prior to December 31, 2015, a bilateral foot disability, characterized as pes cavus, metatarsalgia, and fasciitis, was manifested, primarily by swelling and tenderness over the plantar aspect of the metatarsal/phalangeal joints of the great and fifth toes.  

2.  Since December 31, 2015, the Veteran's bilateral foot disability, characterized as plantar fasciitis, has been manifested primarily by limitation of motion with pain, weakness, fatigability, or incoordination that significantly limited the Veteran's functional ability during flare-ups or when his feet were used repeatedly over a period of time.  

3.  Since service connection became effective November 14, 2008, the Veteran's bilateral hearing loss disability has been manifested by Level I hearing impairment in each ear.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for bilateral pes cavus, metatarsalgia, and fasciitis, effective prior to December 31, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5278 (2015),  

2.  The criteria for a rating in excess of 30 percent for bilateral plantar fasciitis, effective December 31, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2015).  

3.  The criteria for a compensable rating for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, Diagnostic Code 6100 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to consideration of the merits of an appeal, the Board must ensure that VA has met the duty to notify the Veteran of the information and evidence necessary to substantiate claims and to assist in obtaining relevant evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA's duty to notify the Veteran as to the information and evidence necessary to substantiate a claim was satisfied by letters in December 2008, May 2009, January 2010, and November 2010.    

The appeal for an increased rating for a bilateral hearing loss disability arises from the Veteran's disagreement with the percentage rating assigned by the RO after it granted service connection for that disability in October 2009.  Where an underlying claim for service connection has been granted and there is disagreement as to downstream questions, the claim has been substantiated and there is no need to provide additional notice.  Hartman v Nicholson, 483 F 3d 1311 (Fed Cir 2001); Dunlap v Nicholson, 21 Vet. App. 112 (2001).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any unobtained, relevant, available evidence which could support his claim.  Furthermore, the VA has obtained an adequate examination for his claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civilian occupations resulting from service-connected disability.  38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

In order to rate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Bilateral Foot Disabilities

During the hearing, the Veteran contended that the ratings for his bilateral foot disabilities did not adequately compensate the severity of those disabilities.  Therefore, he maintained that increased ratings were warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

Prior to December 31, 2015, the Veteran's foot disability, characterized as pes cavus, metatarsalgia, and fasciitis, was rated as claw foot in accordance with Diagnostic Code 5278.  A 10 percent rating was warranted for unilateral or bilateral clawfoot when the great toe dorsiflexed, some limitation of dorsiflexion at ankle, definite tenderness under metatarsal heads.  A 20 percent rating was warranted when there was unilateral clawfoot.  A 30 percent rating was warranted for bilateral clawfoot, when all toes tended toward dorsiflexion, limitation of dorsiflexion at the ankle to a right angle, a shortened plantar fascia, and marked tenderness under the metatarsal heads.  38 C.F.R. § 4.71a, Diagnostic Code 5278 (2015).  

In determining the adequacy of assigned ratings for musculoskeletal disabilities, consideration must be given to factors affecting functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Those factors include a lack of normal endurance and functional loss due to pain and pain on use, specifically limitation of motion due to pain on use including that experienced during flare ups.  38 C.F.R. § 4.40 (2015).  Consideration must also be given to weakened movement, excess fatigability, and incoordination, and the effects of the disability on the Veteran's ordinary activity.  38 C.F.R. §§ 4.10, 4.45 (2015).  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints. Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2015).

During VA treatment in May 2008, the Veteran's muscle strength and range of motion in the extremities was found to be normal  Deep tendon reflexes were 2+, and sensory processes were also normal.  His feet were normal in appearance.  

In July 2009, VA examined the Veteran to determine the severity of his bilateral pes cavus, metatarsalgia, and fasciitis.  It was noted that he was not receiving any current treatment for the feet.  The Veteran reported that while standing and walking, he experienced pain in the dorsum and plantar forefoot and heat in the dorsum, bilaterally.  There was no swelling, redness, stiffness, fatigability, weakness, or lack of endurance.  The Veteran was reportedly unable to stand for more than a few minutes or walk more than few yards.  He demonstrated and antalgic gait and used orthotics and crutches to assist with ambulation.  It was noted that he did not experience flare-ups in either foot.  

On examination, there was evidence of swelling and tenderness of the left foot over the plantar aspect of the metatarsal/phalangeal joints of the great and fifth toes.  There was marked stasis discoloration and tenderness present in the forefoot.  There was no limitation of ankle dorsiflexion or dropped foot, and the Veteran's toes were in a normal position.  The plantar fascia was not tense, and there was no evidence of malunion or non-union of the tarsal or metatarsal bones and no evidence of muscle atrophy.  The examination of the right foot was the same with the addition of desquamation of the epidermis of the sole of the right foot.  

X-rays found dislocation of the fifth metatarsal/phalangeal joint, bilaterally.  The left foot was presumably chronic.  There was deformity of the right fifth metatarsal head, likely due to an old injury.  In addition, there were moderate degenerative changes involving first metatarsal/phalangeal joints, bilaterally, resulting in a mild hallux valgus deformity.  The examiner opined that the Veteran's bilateral foot disability affected his daily activities by limiting his mobility and standing.

Prior to December 31, 2015, there was no evidence of any additional treatment or examination for the bilateral foot disabilities.  The Board finds that the evidence shows that prior to December 31, 2015, the Veteran's bilateral foot disability (then characterized as pes cavus, metatarsalgia, and fasciitis) was manifested, primarily by swelling and tenderness of the left foot over the plantar aspect of the metatarsal/phalangeal joints of the great and fifth toes.  Although he walked with an antalgic gait and used assistive devices for ambulation, there was no limitation of ankle dorsiflexion or dropped foot, and the Veteran's toes were in a normal position.  Moreover, there was no associated deformity, redness, stiffness, fatigability, weakness, muscle atrophy, or lack of endurance.  In addition there was no evidence of a shortened plantar fascia, as the plantar fascia was not tense.  On balance, those findings did not meet or more nearly approximate the criteria for the next higher rating in either or both feet.  Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent prior to December 31, 2015.

Since December 31, 2015, the Veteran's bilateral foot disability has been rated as pes planus.  Pes planus is rated in accordance with Diagnostic Code 5276.  

A 30 percent rating is warranted for severe bilateral impairment, manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 30 percent rating is also warranted for pronounced unilateral impairment manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation, which are not improved by orthopedic shoes or appliances.  If the pronounced pes planus is bilateral, a 50 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).

On December 31, 2015, VA examined the Veteran to determine the severity of the service-connected bilateral foot disability.  He reported soreness and aching and residual pain with overuse.  It was also noted that he had painful flare-ups with walking and standing for moderate periods of time. 

The examination shows the Veteran's bilateral pes planus is manifested primarily by limitation of motion with pain, weakness, fatigability, or incoordination that significantly limits the Veteran's functional ability during flare-ups or when the feet are used repeatedly over a period of time.  On manipulation of the feet, there is no pain, inward bowing, or severe spasm of either Achilles tendon.  In addition, there is no swelling on use, characteristic callosities, or extreme tenderness on plantar surfaces of either foot.  There is no decreased longitudinal arch, no marked pronation of either foot, or other evidence that the Veteran's bilateral foot disability is productive of any more than severe impairment.  Therefore, the Board finds that the evidence does not meet or more nearly approximate the criteria for the next higher rating in either or both feet.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 30 percent rating, as of December 31, 2015, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Hearing Loss Disability

During the hearings and VA examinations, the Veteran stated that the ) 0 percent rating did not compensate the severity of his hearing loss disability.  He stated that he had to accommodate his hearing loss on a daily basis by increasing the volume on the television or by using the speaker on his cell phone.  He also stated that he used hearing aids.  Therefore, he maintained that a compensable rating was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  For VA purposes, the severity of hearing impairment is determined by comparing audiometric test results in the conversational voice range of 1000, 2000, 3000, and 4000 Hertz with the criteria set forth in 38 C.F.R. § 4.85 and 38 C.F.R. § 4.86.  Those diagnostic codes establish eleven levels of auditory acuity, from Level I for lesser degrees of hearing impairment through Level XI for greater degrees of hearing impairment.  A level of auditory acuity is determined for each ear, and then those levels are combined to give an overall level of hearing impairment.  38 C.F.R. § 4.85 (2015). 

Two circumstances have been identified in the regulations where alternative tables may be employed.  One occurs when the pure tone thresholds in each of the frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater.  The other occurs when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  64 FR 25,202, May 11, 1999.  This case does not fit either of those situations. 

During a July 2009 VA examination, the Veteran demonstrated the following puretone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
20
55
65
60
LEFT
25
50
60
65

The average puretone threshold in each ear was 50 decibels.  Speech audiometry found speech recognition ability of 96 percent in the right ear and of 94percent in the left ear.  Those findings translate to Level I hearing, bilaterally.  The Veteran stated that his hearing impairment caused him to use his cell phone on the speaker.  

During a December 2015 VA examination, the Veteran demonstrated the following puretone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
20
55
55
55
LEFT
25
50
60
60

The average puretone threshold, after rounding, in each ear was 46 decibels in the right ear and 49 decibels in the left ear.  Speech audiometry found speech recognition ability of 98 percent, bilaterally.   Those findings also translate to Level I hearing, bilaterally.  

When Level I hearing impairment is combined with Level I hearing impairment, a 0 percent rating is warranted.  Therefore, since service connection became effective November 14, 2008, the Board finds that the criteria for a rating greater than 0 percent have not been met.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating during the period of the appeal.  Therefore, the claim for increase must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Extraschedular Considerations

In arriving at the foregoing decisions, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected bilateral foot disability and/or hearing loss disability.  38 C.F.R. § 3.321 (2015).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  The governing norm in exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(2015); Thun v. Peake, 22 Vet. App. 111 (2008). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  The Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular rating is adequate and no referral is required.  Second, if the schedular rating is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(2015); Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that the schedule is not inadequate to rate the Veteran's disabilities.  Prior to December 31, 2015, the Veteran's bilateral foot disability was manifested by signs and symptoms of swelling and tenderness over the plantar aspect of the metatarsal/phalangeal joints of the great and fifth toes.  Since that time, it has been manifested primarily by limitation of motion with pain, weakness, fatigability, or incoordination that significantly limited the Veteran's functional ability during flare-ups or when his feet were used repeatedly over a period of time.  

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59 (2015); Mitchell.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Because of the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  Similarly, the Veteran's puretone thresholds and speech reception percentages are contemplated by the rating criteria.  In addition, the rating schedule contemplates exceptional patterns of hearing impairment, which are not shown in this case.  38 C.F.R. § 4.86 (2015).  In short, there is nothing exceptional or unusual about the Veteran's bilateral foot disability or hearing loss disability, because the rating criteria reasonably describe his disability level and symptomatology.  Therefore, he does not meet the criteria for referral to the Director of the VA Compensation and Pension Service.  38 C.F.R. § 3.321(2015); Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

Entitlement to a rating in excess of 30 percent for bilateral plantar fasciitis, as of December 31, 2015, is denied.  

Entitlement to a rating in excess of 10 percent for bilateral pes cavus, metatarsalgia, and fasciitis, prior to December 31, 2015, is denied.  

Entitlement to an initial compensable rating for a bilateral hearing loss disability is denied.  
REMAND

The Veteran also seeks increased ratings for service-connected knee disabilities.  The evidence shows that he was granted Social Security benefits for those disabilities in the 1990s; and that he was receiving them as late as December 2009.  Recent records associated with those benefits have not been placed in the Veteran's VA claims file.

Furthermore, the evidence does not show that the knee disabilities were tested for range of motion on weight-bearing, although pain was noted on weight-bearing.  Therefore, another examination of the knees is needed.

Therefore, the case is remanded for the following action:  

1.  Obtain all VA medical records not currently of record and associate them with the claims file.

2.  Ask the Social Security Administration for copies of the Veteran's records associated with the award of Social Security benefits.  That should include, but is not limited to, medical records showing any reports of treatment or evaluation from January 2007 through the present.  Efforts to obtain the records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of the records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

3.  Then, schedule the Veteran for a VA examination of the knees.  The examiner must review the claims file and should note that review in the report.  The examiner should provide ranges of active and passive motion, and range of motion on weight-bearing, for both knees.  The examiner should opine whether there is additional loss of function due to painful motion, weakened motion, excess motion, fatigability, incoordination, or on flare up.  The examiner should state whether or not there is any recurrent lateral instability or subluxation in either knee.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


